United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, BROOKLYN
PROCESSING & DISTRIBUTION CENTER,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1162
Issued: October 7, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 15, 2020 appellant, through counsel, filed a timely appeal from an April 14, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the April 14, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish that the acceptance
of his claim should be expanded to include superior labrum anterior and posterior (SLAP) and
labral tears of the right shoulder, causally related to the accepted July 12, 2017 employment injury.
FACTUAL HISTORY
On July 12, 2017 appellant, then a 26-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that on that date he injured his right arm and back when he fell over an empty tray
and hit a wall while in the performance of duty. He stopped work on that date. 4
In a July 12, 2017 supplemental statement, appellant indicated that he injured his right
shoulder and arm when he fell.
A July 25, 2017 magnetic resonance imaging (MRI) scan of appellant’s right shoulder
revealed a suspected labral tear and a September 5, 2017 magnetic resonance arthrogram (MRA)
of the right shoulder revealed an underlying labral tear and impingement and tendinosis of
supraspinatus and long head biceps tendon.
On October 23, 2017 OWCP accepted the claim for right shoulder strain and right shoulder
contusion.
In a November 6, 2017 report, Dr. Barbara Steele, a Board-certified orthopedic surgeon,
assessed right shoulder possible SLAP tear, possible anteroinferior labral tear, and pain and
stiffness.
On February 8, 2018 OWCP expanded its acceptance of the claim to include right shoulder
tendinitis, strain of unspecified muscle, fascia and tendon at shoulder and upper arm, right arm,
and right shoulder tendinitis.
In a December 10, 2018 report, Dr. Imran Ashraf, an orthopedic surgeon, advised that
appellant had fallen and injured his right shoulder, and that, despite extensive conservative
measures, appellant continued to experience persistent right shoulder pain. He opined that
arthroscopic surgery could alleviate appellant’s symptoms and requested authorization for right
shoulder arthroscopic surgery.
In a December 14, 2018 development letter, OWCP informed appellant that the evidence
of record was insufficient to authorize the requested procedure, noting that the medical evidence
submitted did not explain why the procedure was needed for the accepted conditions. It advised
him of the type of evidence necessary to establish his claim, including an opinion supported by

4

Appellant returned to full-duty work on July 20, 2017 and stopped work on August 18, 2017.

2

medical rationale, relating the requested procedure to the July 12, 2017 employment injury.
OWCP afforded appellant 30 days to submit the necessary evidence.
A November 8, 2018 MRI scan of appellant’s right shoulder revealed a tear of the anterior
and posterior labrum.
On January 8, 2019 Dr. Ashraf again requested authorization for right shoulder
arthroscopic surgery.
In a January 11, 2019 report, Dr. Manuel Ceja, an internist, related that on July 12, 2017
appellant tripped and fell over an empty tray on the floor, hit his face on an electrical box on the
wall, hit his right shoulder on the corner of the metal electrical box, and fell to the floor hitting his
left hand and left knee. He noted a suspected labral tear on the July 25, 2017 MRI scan of the right
shoulder and that the September 5, 2017 MRA of the right shoulder was consistent with labral tear,
impingement, and tendinosis. Dr. Ceja opined, “[i]t is within a certain degree of medical certainty
that the history presented by the patient, the objective physical ﬁndings as well as the diagnosis
rendered, is causally related to the injury the patient incurred on the speciﬁed date.”
In a February 25, 2019 report, Dr. Ceja diagnosed strain of unspecified muscle, fascia, and
tendon at shoulder and upper arm level, right arm, subsequent encounter, impingement syndrome
of right shoulder, and unspecified sprain of right shoulder joint, subsequent encounter.
On March 14, 2019 OWCP received a July 13, 2017 x-ray report of appellant’s right
shoulder with negative findings.
By decision dated March 26, 2019, OWCP denied expansion of the acceptance of
appellant’s claim to include SLAP and labral tears of the right shoulder and the requested surgery.
It found that the medical evidence of record was insufficient to establish causal relationship
between the additional claimed conditions and the accepted July 12, 2017 employment injury.
On April 2, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review
OWCP continued to receive additional medical evidence. On April 18, 2019 it received
reports dated from July 12, 2017 to April 8, 2019, wherein Dr. Ceja diagnosed strain of unspecified
muscle, fascia and tendon at shoulder and upper arm level, right arm and impingement syndrome
of the right shoulder. Dr. Ceja added diagnoses of sprains of the right shoulder and right shoulder
joint as of appellant’s February 25, 2019 report. He again opined, “within a certain degree of
medical certainty, that the history presented by [appellant], the objective physical findings as well
as the diagnosis rendered is causally related to the injury [appellant] incurred on the specified
date.”
In a May 7, 2019 report, Dr. Ceja diagnosed strain of unspecified muscle, fascia, and
tendon at shoulder and upper arm level, right arm, subsequent encounter. He also diagnosed
impingement syndrome of the right shoulder, unspecified sprain of the right shoulder joint,
subsequent encounter, other sprain of right shoulder joint, subsequ ent encounter, and right
shoulder anterior and posterior labrum tears. Dr. Ceja concluded that the history of injury as

3

presented by appellant and his physical examination findings established that appellant’s
diagnosed conditions were causally related to the accepted injury.
In a September 12, 2017 report, Dr. Steele, noted appellant’s history of injury and
treatment, examined him and diagnosed a right shoulder possible inferior labral tear, possible
SLAP tear, impingement and bursitis, pain, and stiffness. She opined that surgical intervention
was warranted for the right shoulder as he had failed conservative measures. Dr. Steele also saw
appellant on November 6 and December 11, 2017, and diagnosed right shoulder possible SLAP
tear, possible anteroinferior labral tear, pain, and stiffness.
In an October 29, 2018 report, Dr. Steele noted appellant’s history of injury and physical
examination findings. She diagnosed right shoulder possible SLAP tear, possible anteroinferior
labral tear, impingement and bursitis, pain, and stiffness. Regarding causation, Dr. Steele opined
that “[t]he right shoulder condition happened because of the injury while at work on
[July] 12, 2017.” She advised that due to the length of time since the injury and the fact that
appellant had failed conservative measures, arthroscopic surgery was warranted for the right
shoulder.
In a March 4, 2019 report, Dr. Ashraf diagnosed right shoulder anterior and posterior labral
tears. He recommended right shoulder surgery. Dr. Ashraf also saw appellant on April 22, 2019
and repeated his diagnosis.
OWCP received a June 13, 2019 operative reports which related that appellant underwent
a right shoulder arthroscopy, paralabral cyst decompression with labral takedown and repair,
subacromial debridement, and decompression.
A hearing was held on June 28, 2019. By decision dated September 4, 2019, the hearing
representative affirmed the March 26, 2019 decision, finding that the medical evidence of record
was insufficient to support expansion of the acceptance of appellant’s claim to include SLAP and
labral tears of the right shoulder.
On September 26, 2019 appellant requested reconsideration.
OWCP received copies of prior reports from Dr. Ceja and additional reports dated
September 9, 14, and 30 and November 5, 2019. Dr. Ceja noted appellant’s history of injury and
treatment, examined appellant and diagnosed strain of unspecified muscle, fascia and tendon at
shoulder and upper arm level, right arm, subsequent encounter, impingement syndrome of right
shoulder, pain in right shoulder, superior glenoid labrum lesion of right shoulder, subsequent
encounter, other sprain of right shoulder joint, subsequent encounter, strain of muscle(s) and
tendon(s) of the rotator cuff of right shoulder, subsequent encounter, right shoulder anterior and
posterior labrum tears, and s/p right shoulder arthroscopy. He again opined, “It is within a certain
degree of medical certainty, that the history presented by the patient, the objective physical
ﬁndings as well as the diagnosis rendered is causally related to the injury the patient incurred on
the speciﬁed date.”
By decision dated December 23, 2019, OWCP denied modification of the September 4,
2019 decision.
In a December 2, 2019 report, Dr. Ceja noted that appellant tripped and fell over an empty
tray on the floor, hit his right face on an electrical box on the wall, hit his right shoulder on the
4

corner of the metal electrical box, and was “jolted forward.” He noted that appellant resigned from
the employing establishment in April 2018, as appellant was unable to lift overhead, and began
working as a bus driver. Dr. Ceja diagnosed strain of unspecified muscle, fascia and tendon at
shoulder and upper arm level, right arm, subsequent encounter, impingement syndrome of right
shoulder, pain in right shoulder, superior glenoid labrum lesion of right shoulder, subsequent
encounter, other sprain of right shoulder joint, subsequent encounter, right shoulder anterior and
posterior labrum tears, and right shoulder arthroscopy. He opined, “It is within a certain degree of
medical certainty that the history presented, the objective findings and diagnoses were causally
related to the injury appellant occurred on the specified date.”
On April 6, 2020 appellant, through counsel, requested reconsideration and submitted
additional medical evidence.
In a March 27, 2020 report, Dr. Ceja repeated his previous findings. He opined that after
reviewing appellant’s medical file, taking a complete history and performing physical
examination, “there appears to be a cause and effect relationship between the injuries sustained
and the work[-]related incident reported on July 12, 2019.”
By decision dated April 14, 2020, OWCP denied modification of the December 23, 2019
decision.
LEGAL PRECEDENT
When an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the conditio n is
causally related to the employment injury.5
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 6 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.7 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition , and
appellant’s employment injury. 8
ANALYSIS
The Board finds that appellant has not met his burden of proof to expand the acceptance of
his claim to include SLAP and labral tears of the right shoulder causally related to the accepted
July 12, 2017 employment injury.
5

J.R., Docket No. 20-0292 (issued June 26, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018); Jaja K.
Asaramo, 55 ECAB 200, 204 (2004).
6

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

7

F.A., Docket No. 20-1652 (issued May 21, 2021); M.V., Docket No. 18-0884 (issued December 28, 2018);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
8

Id.

5

In support of his claim, appellant submitted a series of reports from Dr. Ceja, who opined
that, “It is within a certain degree of medical certainty, that the history presented by the patient,
the objective physical ﬁndings as well as the diagnosis rendered is causally related to the injury
the patient incurred on the speciﬁed date.” He further opined that “there appears to be a cause and
effect relationship between the injuries sustained and the work [-]related incident reported on
July 12, 2019.” However, these reports merely provided a conclusory opinion regarding causal
relationship. The Board has held that a medical opinion that is conclusory in nature is of limited
probative value.9 Dr. Ceja did not explain with medical rationale how he concluded that
appellant’s right shoulder anterior and posterior labrum tears were caused by the accepted
incident.10 His reports are, therefore, insufficient to meet appellant’s burden of proof.
Dr. Ashraf provided reports dated December 10, 2018 and March 4, 2019, in which he
diagnosed right shoulder anterior and posterior labral tears and recommended right shoulder
surgery. However, he merely provided a diagnosis and request for authorization for surgery and
did not offer any opinion to explain how the diagnosed conditions resulted from the accepted
July 12, 2017 employment injury. The Board has held that medical evidence that does not offer
an opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.11 Therefore, these reports are insufficient to establish appellant’s claim.12
Dr. Steele provided reports dated September 12 and November 6, 2017 and October 29,
2018, in which she diagnosed right shoulder possible SLAP tear, possible anteroinferior labral
tear, pain, and stiffness. The Board notes that she opined, “[t]he right shoulder condition happened
because of the injury while at work on 07/12/2017.” However, as these reports are conclusory in
nature and lack medical rationale, they are of limited probative value and insufficient to meet
appellant’s burden of proof to establish his claim. 13
OWCP also received a number of diagnostic reports. However, the Board has held that
diagnostic tests, standing alone, lack probative value as they do not provide an opinion on causal
relationship between diagnosed conditions, and an employment injury.14 Therefore, this evidence
also is insufficient to establish appellant’s claim.
As appellant has not submitted any rationalized medical evidence establishing that the
acceptance of his claim should be expanded to include SLAP and labral tears of the right shoulder,

9

C.M., Docket No. 19-0360 (issued February 25, 2020); C.D., Docket No. 17-0292 (issued June 19, 2008); Mary A.
Ceglia, 55 ECAB 626 (2004).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).
11

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

Id.

13

Supra note 9.

14

S.K., Docket No. 19-0272 (issued July 21, 2020); A.V., Docket No. 19-1575 (issued June 11, 2020).

6

causally related to the accepted July 12, 2017 employment injury, he has failed to meet his burden
of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to expand the acceptance of
his claim to include SLAP and labral tears of the right shoulder causally related to the accepted
July 12, 2017 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the April 14, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 7, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

